PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dewitt Lampman, et al. 
Application No. 15/876,775
Filed: January 22, 2018
For: SYMMETRIC GLAZING FOR IMPROVED SOUND ATTENUATION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed March 2, 2021, to revive the above-identified application under the provisions of 37 CFR 1.137(a).  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. Frederick L. Tolhurst  appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is GRANTED.

This application became abandoned for a failure to file a proper reply to the final Office action, mailed November 5, 2019, which set a shortened statutory period for reply of three (3) months. It is noted a response was received on May 4, 2020 with a three (3) month extension of time under the provisions of 37 CFR 1.136(a) however; an Advisory Action was mailed June 9, 2020, indicating that the reply failed to place the application in condition for allowance.    In view of the three (3) month extension of time, the date of abandonment of this application is May 5, 2020.    A Notice of Abandonment was mailed on February 17, 2021.  On March 2, 2021, the present petition was filed with a Request for Continued Examination (RCE) under 37 CFR 1.114 and a three (3) month extension of time.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480.00 extension of time fee submitted with the petition on March 2, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s deposit account. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE, including a submission under 37 CFR 1.114 and fee of $1,360.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.



Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions